Wagner, Judge,
delivered the opinion.of the court.
The only objections insisted upon are the inadmissibility of certain' deeds read in evidence by the respondent, on account of alleged defective. acknowledgment.' We do not think that the *477certified copy of the deed from the records, from Duffy to Myers,, was admissible in evidence under section 36 of the statute concerning evidence, for that section applies to the general law of evidence, and this action was in reference to military bounty lands. (Crispen v. Haunavan, ante, p. 415.) But the deed itself, which was also read, I think was rightfully admitted. The acknowledgment was good and sufficiently proved. Moreover, the deed was in Myers’ possession for over thirty years, and he had paid taxes on the land, and therefore it might very properly be admitted as an ancient deed.
The objections to the acknowledgment of the other deeds are technical and unsubstantial. Some of them were acknowledged in conformity with the law of New York, the place where they were made out and executed, and that was sufficient' under the military bounty land law, while the others were acknowledged in accordance with the laws of this State and the acknowledgments sufficiently proved. It is unnecessary to embody in detail all the objections made to the form and sufficiency of the acknowledgments. We have examined them carefully, and are of the opinion that they are not entitled to any weight. Thé respondent showed a regular chain of title in himself, and was clearly entitled to judgment. Wherefore the judgment will be affirmed.
The other judges concur.